DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Receipt is acknowledged of the amendment and response filed 4/8/2021. Claims 1, 3-6 and 19-28 are pending in the application. Claims 1 and 24-28 were amended, and claims 3, 7, and 9-18 were previously cancelled by the applicant.
Claim amendments render the previous rejection under 35 USC 112 moot.
Claims 1, 3-6 and 19-28 are allowable.
The following is an examiner’s statement of reasons for allowance:
As detailed in the record, the closest identified prior art is Tarr et al. (WO 94/27451 A1) in view of Passarelli etal. (US 2006/0115564 Al) and further in view of Lundberg (US2005/0074542A1).
However, as detailed in the record, modification of the method in Tarr to include sequential comminution and pulverization steps as claimed, resulting in a fiber product with specific characteristics, is not disclosed in or rendered obvious by the combination of cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBBALAKSHMI PRAKASH/ Primary Examiner, Art Unit 1793